*140MEMORANDUM**
James Henry DeNeal appeals pro se the district court’s summary judgment in favor of Sanwa Bank in DeNeal’s action alleging discrimination in hiring on the basis of race and age in violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”), and the California Fair Employment and Housing Act (“FEHA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888-89 (9th Cir.1994), and we affirm.
The Bank presented evidence that DeNeal was not hired because he lacked the requisite experience for a bank teller position. Because DeNeal failed to produce specific and substantial evidence creating a genuine issue of material fact as to whether the proffered reasons for not hiring him were pretextual, summary judgment on his discrimination claims was proper. See Blue v. Widnall, 162 F.3d 541, 546 (9th Cir.1998) (analyzing Title VII claim); see also Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th Cir.2000) (finding Title VII and FEHA claims subject to same analysis); Wallis, 26 F.3d at 888-89 (finding Title VII and ADEA claims subject to same analysis).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.